Fourth Court of Appeals
                                       San Antonio, Texas

                                   MEMORANDUM OPINION
                                           No. 04-18-00333-CV

                                         IN RE Roy WATTERS

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Marialyn Barnard, Justice
                  Luz Elena D. Chapa, Justice
                  Irene Rios, Justice

Delivered and Filed: July 25, 2018

PETITION FOR WRIT OF MANDAMUS DENIED

           On May 22, 2018, relator filed a petition for writ of mandamus, and the real parties in

interest filed a response. After considering the petition and response, this court concludes relator

is not entitled to the relief sought. Accordingly, the petition for writ of mandamus is DENIED.

See TEX. R. APP. P. 52.8(a).

                                                       PER CURIAM




1
  This proceeding arises out of Cause No. 16616B, styled Mike Lopez and Tiffany Liesmann v. Roy Watters, pending
in the 198th Judicial District Court, Kerr County, Texas, the Honorable M. Rex Emerson presiding.